UNITED STATES DISTRICT COURT
EASTERN DISTRICT of TENNESSEE
at CHATTANOOGA

IN THE MATTER OF THE SEIZURE OF:
Case Nos. 1:19-MJ-30

Funds up to the amount of $399,925.68 in account number 1:19-MJ-31
1000193109351 at SunTrust Bank, account name Fatima 1:19-MJ-32
Sadruddin; 1:19-MJ-33

, 1:19-MJ-34
Funds up to the amount of $397,000.00 in account number 1:19-MJ-35
1000184878758 at SunTrust Bank, account name Fatima 1:19-MJ-36
Sadruddin; 1:19-MJ-37

Funds up to the amount of $ 18,600.00 in account number Magistrate Judge Lee
1000225674083 at SunTrust Bank, account name Fatima

Sadruddin “Grocery”; Filed Under Seal

A white 2017 Ford F-150 pickup truck, VIN
1FTEW1EG1HFB85829;

Funds up to the amount of $302,000.00 in account number
7201420655 at Wells Fargo Bank, account name Service
At Convenience LLC;

Funds up to the amount of $439,838.00 in the account of
Karim or Rehana K. Sadruddin at Fifth Third Bank,
account number 7900817623;

Funds up to the amount of $243,918.50 in the account of
Karim or Rehana K. Sadruddin at Fifth Third Bank,
account number 9931415625; and

Funds up to the amount of $431,390.13 in the account of
Rehana K, Sadruddin at Fifth Third Bank, account number
9931926407.
ORDER
Based on the Affidavit in Support of Application of David Kukura, Special Agent, Federal
Bureau of Investigation, the Court finds for purposes of issuance of the above-referenced

preindictment or information seizure warrants “that there is probable cause to believe the property

seized would, in the event of [indictment/information and] conviction, be subject to forfeiture and

Case 1:19-mj-00034-SKL Document6 Filed 02/26/19 Page1lof2 PagelD #: 37
 

that an order under [21 U.S.C. § 853(e)] may not be sufficient to assure the availability of property
for forfeiture ....” 21 U.S.C. § 853(f). See generally, e.g., United states y. Weichman, No. 2:14-
cr-93, 2016 WL 5929254, at *2 (N.D. Ind. Oct. 12, 2016); United States v. Wiese, No. 09-20414,
2012 WL 43369, at *2 (E.D. Mich. Jan. 9, 2012); United States v. Dupree, 781 FE. Supp. 2d 115,
133 (E.D.N.Y. 2011).

SO ORDERED.

ENTER:

s/ Bhidan KO. eo

SUSAN K. LEE
UNITED STATES MAGISTRATE JUDGE

Case 1:19-mj-00034-SKL Document6 Filed 02/26/19 Page 2of2 PagelD #: 38
